               Case 2:18-mj-00361 Document 5 Filed 06/24/21 Page 1 of 1
                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In the Matter of the Seizure of                 :
One or More Tons of United States Gold

                                                    : CRIMINAL NO. 18-mj-361

                                                ORDER




               On this    24th       day of June 2021, after consideration of the motion for

unsealing of all documents in this matter, including the Warrant to Seize Property Subject to

Forfeiture, the Application of the Warrant to Seize Property Subject to Forfeiture, and the Affidavit in

Support of the Application; the government’s policy not to publicly reveal sources of information;

and the government’s agreement to the unsealing of these documents provided the identities of the

sources of information are not made public, it is hereby

                                            ORDERED

that the documents in this matter are to be UNSEALED with the exception of the Warrant to Seize

Property Subject to Forfeiture, the Application of the Warrant to Seize Property Subject to Forfeiture,

and the Affidavit in Support of the Application. The United States shall file a redacted version of

the Warrant to Seize Property Subject to Forfeiture, the Application of the Warrant to Seize Property

Subject to Forfeiture, and the Affidavit in Support of the Application with the names of three

individuals redacted and replaced with Person 1, Person 2 and Person 3, respectively, and the name

of the business of Person 1 and Person 2 redacted and replaced with Company A. The redacted

version of these documents is to be filed UNSEALED.


                                               BY THE COURT:


                                                      /s/ Timothy R. Rice
                                               HONORABLE Timothy R. Rice
                                               United States Magistrate Judge
